Citation Nr: 0928909	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
cerebrovascular accident (CVA) (claimed as syncopal episode), 
claimed as  secondary to service-connected PTSD and/or 
service-connected residuals of shrapnel wound to frontal 
calvaria, right side, with retained foreign body.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to August 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision in 
which the RO denied service connection for hypertension and 
for residuals of CVA (claimed as syncopal episode).  The 
Veteran filed a notice of disagreement (NOD) in October 2006, 
and the RO issued a statement of the case (SOC) in January 
2007.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) later that month.  

In August 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.

The Board notes that, in its October 2006 rating decision, 
the RO addressed the Veteran's entitlement to service 
connection for each disability on a secondary as well as 
direct incurrence basis (even though both claims were 
characterized merely as ones for service connection).  In the 
SOC, the RO characterized each as including the matter of 
secondary service connection.  Moreover, subsequent testimony 
and medical evidence, as discussed below, reflects that the 
Veteran is claiming service connection for hypertension as  
secondary to PTSD, and service connection for CVA residuals 
as secondary to multiple service- connected disabilities.  
Accordingly, the claims on appeal have been recharacterized 
as reflected on the title page.

In April 2008, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the RO continued the denial of the claims (as 
reflected in a March 2009 supplemental SOC (SSOC), and 
returned the matters to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The weight of the medical opinion evidence on the 
question whether the Veteran's current hypertension and 
cerebrovascular disease are each caused or aggravated by 
service-connected disability-specifically, service-connected 
PTSD-is,  at least, evenly balanced.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for hypertension, 
as secondary to service-connected PTSD, are met.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.102, 3.303, 3.310 (2008).

2.  With resolution of all reasonable doubt in the Veteran's 
favor, the criteria for service connection for 
cerebrovascular disease, as secondary to service-connected 
PTSD, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.102, 
3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the favorable disposition of the claims for service 
connection on appeal, the Board finds that all notification 
and development action needed to fairly adjudicate these 
claims has been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

The Board points out that, in this appeal, the Veteran does 
not contend that his hypertension or cerebrovascular disease 
is the result of disease or injury incurred or aggravated in 
service; rather the Veteran has consistently contended that 
these disabilities are secondary to his service-connected 
PTSD or, in the case of the cerebrovascular disease, also 
secondary to service-connected residuals of shrapnel wound to 
frontal calvaria.  

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

As indicated, below, the medical evidence of record shows 
that the Veteran has diagnoses of hypertension and 
cerebrovascular disease.  However, each claim turns on the 
question of whether the current disability was caused or is 
aggravated by service-connected disability/ies.

VA treatment records reflect that the Veteran was diagnosed 
with PTSD in April 2001; in a February 2004 rating decision, 
the RO granted service connection for PTSD.  

Private medical records from St. Elizabeth's Hospital reflect 
that the Veteran had a CVA in July 2001.  An echocardiogram 
was normal; a CT scan was essentially normal.  A Doppler 
showed right vertebral occlusion, 100 percent; and left 
vertebral had moderate to severe stenosis.  It was noted that 
the Veteran had PTSD and a 20 to 30-year history of smoking 
three packs of cigarettes per day.  A magnetic resonance 
imaging (MRI) of the brain showed a metallic artifact in the 
right frontal calvaria.  The Veteran was counseled to stop 
smoking.  

The report of a September 2006 VA examination reflects that 
the Veteran reported that he had a 40-year history of smoking 
two packs of cigarettes per day.  He said that he had made a 
full recovery from July 2001 CVA and had no residual 
problems.  The examiner opined that there were no residuals 
from the July 2001 CVA, and that the retained superficial 
foreign bodies of the right frontal scalp (per the July 2001 
CT scan) were less likely than not related to the July 2001 
CVA.  

In an October 2006 rating decision, the RO granted service 
connection for residuals of shrapnel wound to frontal 
calvaria, right side, with retained foreign body.

An August 2007 VA psychiatry note reflects that the Veteran's 
treating physician, Dr. Corvalan, opined that "PTSD 
aggravated [the Veteran's] cardio and cerebrovascular 
condition."

The report of an October 2008 VA neurological examination 
reflects that the examiner, Dr. Brenner, opined that "if 
blood pressure elevation can be attributed to PTSD, then 
there would be a relationship to possible [transient ischemic 
attack (TIA)] or stroke.  The TIA or stroke would be related 
to underlying vascular disease, and more likely than not the 
blood pressure is related to chronic stress of PTSD.  
Underlying cerebrovascular disease and stroke would be more 
likely than not related to [the Veteran's] PTSD and 
consequently military duty ..."

The report of an October 2008 VA cardiology examination 
reflects that hypertension was diagnosed in June 2001, and 
that the Veteran took Lisinopril to control this condition.  
The VA examiner, Dr. Haque, stated that there was no evidence 
of cardiac disease and opined that "[i]t is 'less likely as 
not' that the Veteran's hypertension is caused by or 
aggravated by the Veteran's service-connected posttraumatic 
stress disorder.  There is no documentation in medical 
literature that posttraumatic stress disorder causes or 
aggravates hypertension with 50 percent or greater 
probability."

The RO requested that Dr. Brenner provide a rationale or 
explanation for his opinion.  In a January 2009 addendum, Dr. 
Brenner cited two medical articles that showed a relationship 
between PTSD and hypertension/cardiovascular disease.  Dr. 
Brenner explained that PTSD appeared to be a risk factor for 
the development of cardiovascular disease, such as 
hypertension, which would subsequently be a risk factor for 
stroke.  With specific regard to the Veteran, Dr. Brenner 
opined that the Veteran's cerebrovascular disease or stroke 
is "at least as likely as not" caused by or is a result of 
PTSD and his military duty.

In a December 2008 letter, Dr. Liss, a private physician and 
psychiatrist, stated that the Veteran's PTSD was the cause of 
his cerebrovascular disease and stroke.  

In sum, Drs. Corvalan, Brenner, and Liss have all opined that 
the Veteran's PTSD caused, or at least aggravated, his 
hypertension and cerebrovascular disease, which caused the 
July 2001 CVA.  Dr. Haque provided a negative opinion as to a 
relationship between the Veteran's hypertension and PTSD, 
noting that this was not supported by the medical literature.  
Contrary to this opinion, Dr. Brenner cited two medical 
journal articles that found that a positive correlation 
exists between these disabilities.  

Thus, while there is some medical opinion evidence suggesting 
that the Veteran's hypertension is unrelated to his service-
connected PTSD, given the opinions of Drs. Corvalan, Brenner, 
and Liss, as discussed above, the Board finds that, at the 
very least, the competent evidence on the question of whether 
the Veteran's hypertension and cerebrovascular disease was 
caused or is aggravated by  service-connected PTSD is in 
relative equipoise.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Under these circumstances,  and with resolution of all 
reasonable doubt on the question of medical nexus in each 
claim in the Veteran's favor, the Board finds that the 
criteria for secondary service connection for hypertension 
and for cerebrovascular disease are met.




ORDER

Service connection for hypertension, as secondary to service-
connected PTSD, is granted.

Service connection for cerebrovascular disease, as secondary 
to service-connected PTSD, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


